PER CURIAM.
Robert King challenges the denial of his petition for writ of mandamus specifically seeking review of a final order of the circuit court acting in its review capacity. For the purpose of this court’s review, King’s appeal has been converted to a petition for writ of certiorari. See Sheley v. Fla. Parole Comm’n, 720 So.2d 216 (Fla.1998). Because the circuit court afforded King due process and complied with the essential requirements of law, we deny his petition for writ of certiorari. See White *853v. Moore, 789 So.2d 1118 (Fla. 1st DCA 2001).
Denied.
CASANUEVA, SALCINES, and KELLY, JJ., concur.